Citation Nr: 1731565	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by elevated liver enzymes.

2.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a compensable rating for left little finger distal phalanx amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A record in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran failed to appear for a March 2017 Board hearing.  There is nothing in the Veteran's claims file, including the Veteran's representative's June 2017 informal hearing presentation, providing a reason for the missed hearing and requesting that another hearing be scheduled.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reveals that while the Veteran is not currently employed, such is due to nonservice-connected psychiatric disability, and entitlement to a TDIU is not before the Board.

The issue of entitlement to an initial rating in excess of 10 percent for right knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  A disorder manifested by elevated liver enzymes has not been shown during the appeal period.

2.  The Veteran's left little finger disability is manifested by complaints of pain and productive of weakness in gripping and lifting.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder manifested by elevated liver enzymes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a rating of 10 percent for left little finger distal phalanx amputation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in October 2009.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA and private medical records.  The Board finds that the left little finger VA rating examinations obtained in this case are adequate, as they provided opinions, considered the pertinent evidence of record, included an examination of the Veteran, elicited subjective complaints from the Veteran, and contained supporting explanations where appropriate.  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between a liver disability and the Veteran's military service.  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide that claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

VA's duties to notify and assist are met as to the claims decided herein, and the Board will address the merits of those claims.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Disability manifested by elevated liver enzymes

The Veteran's STRs show no complaints, diagnosis, or treatment of any liver abnormality.

January 2009 VA medical records noted that testing had shown that the Veteran had a gradual elevation of liver enzymes for the prior 4 months.  There was no mention of any liver abnormality associated with the finding and it was indicated that the liver enzyme levels had been elevated due to medications.

VA records such as a May 2010 psychiatry treatment record noted the Veteran's history of elevated liver function testing, but did not reference any associated liver abnormality or indicate that the Veteran was taking any medication for any liver abnormality.

In his September 2010 notice of disagreement the Veteran indicated that his elevated liver enzymes had not originated in the military but had resulted from certain medications that he was taking.  In particular, the Veteran indicated that his physician had told him that a FDA "banned" kidney medication had been responsible for his elevated liver enzymes levels.

The Board finds that service connection is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  The Veteran's elevated liver enzyme, while acknowledged by VA as being an abnormal laboratory finding, has not been associated with any liver disorder.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the evidence does not show a disorder manifested by elevated liver enzymes, this claim must be denied.  As noted, there has been no indication of any liver disorder, and there is no indication that the Veteran is taking any medications for a liver disorder.  The Board notes in passing that the Veteran is not service connected for any liver disability.

There is no evidence that the Veteran has expertise or training to determine the cause or presence of any liver disorder, and the Board finds that the Veteran's statements as to the cause or date of onset of a liver disorder is not competent evidence as to a nexus, as such is a complex disorder not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses-that which the veteran heard, felt, saw, smelled, or tasted).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran's left little finger disability is rated under Diagnostic Code 5156 and has been assigned a noncompensable rating, effective December 1970.

Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5156, at Note.

Disability of the little (5th) finger is rated based on limitation of motion.  Any limitation of motion of the little finger, including ankylosis, is rated as 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5230 and 5227.

Left Little Finger

At a March 2010 VA hand and fingers examination it was noted that during service the Veteran was moving a vending machine which fell on him and resulted in a deep avulsing laceration to the distal one-half of the left little finger.  He underwent amputation of the distal phalanx of the left little finger.  At the examination the Veteran indicated that he was left handed and had throbbing pain in his left 5th finger.  The examiner stated that the Veteran did not have any decreased left hand strength.  Range of motion of the distal interphalangeal (DIP), proximal interphalangeal, and metacarpal phalangeal joints was normal with no objective evidence of pain.  The examiner noted that the Veteran had complete amputation of the left little finger DIP joint.  It was noted that the Veteran was unemployed due to anxiety attacks.  The examiner stated that the left little finger disability had no effect on the Veteran's usual occupation but had mild effects on chores, shopping, exercise, and dressing.

At a March 2014 VA hand and finger examination, the Veteran complained of flare-ups of pain in his left 5th finger during cold weather.  It was noted that due to pain during flare-ups, loss of motion was less than one inch.  There was evidence of some limitation of motion of the left little finger, with pain.  There was a gap of less than one inch between the left little finger fingertip and the proximal transverse crease of the palm in attempting to touch the palm with the left little finger tip.  The examiner indicated that the Veteran's left little finger had less movement than normal and pain on movement.  Hand grip of the left was 5/5 with no ankyloses.  The examiner noted that September 2012 X-rays had revealed the absence of the distal phalanx of the left fifth digit with no evidence of degenerative disease, acute fracture, dislocation, subluxation, or bony erosions.  As for the left little finger's impact on work, the examiner indicated that the Veteran's left hand condition impacted his ability to do repetitive gripping and lifting with his left hand.

The Board observes that it must consider that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran has made credible and consistent claims of left finger pain.  Further, the March 2010 VA examiner indicated that the Veteran's left little finger disability impacted, albeit mildly, many of the Veteran's activities of daily living.  Significantly, the March 2014 VA examiner has stated that the Veteran has some occupational impairment (gripping and lifting) due to his left little finger disability.  Thus, while the Veteran's left little finger amputation does not meet the technical requirements for a compensable rating under Diagnostic Code 5156, the Board finds that the functional impairment noted by the VA examiners results in the Veteran's left little finger disability approximating (with consideration of 38 C.F.R. § 4.59) the criteria for a 10 percent rating under Diagnostic Code 5156.  As such, the Board finds that a 10 percent rating for left little finger disability is warranted throughout the claims period.

In sum, a rating of 10 percent for the service-connected left little finger disability is warranted.  In making this determination, the Board has resolved reasonable doubt in the Veteran's favor.

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to give evidence about what he observes or experiences concerning his left little finger.  In fact, his credible statements have been used in part in granting an increased rating in this case.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's left little finger disability is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for a disorder manifested by elevated liver enzymes is denied.

A rating of 10 percent for left little finger distal phalanx amputation, throughout the claims period, is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

As for the issue of an increased rating for service-connected right knee arthritis, the Board notes that although VA examinations for that disability have been conducted, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  In particular, it appears that specific test results were not disclosed with passive motion and with and without weight bearing for the right knee.  Accordingly, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after March 17, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine the severity of the service-connected right knee arthritis.  The claims file should be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of right knee in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


